On Motion for Rehearing.
In its motion for a rehearing the Brotherhood points out that Rodriguez testified that Dr. Garrett's statement that he had 20/20 vision was made in September, 1942, when he first went to work for the Southern Pacific, while the fraudulent misrepresentations alleged in the Insurance Company's cross-action were based on an injury alleged to have occurred thereafter, in October, 1942, and hence the statement could have no bearing on Rodriguez's bona fides. The point is well taken.
We withdraw that portion of our opinion holding that Rodriguez's testimony that Dr. Garrett stated that he had 20/20 vision was admissible for the limited purpose of tending to show Rodriguez's bona fides on the issue of his alleged fraudulent misrepresentations.
The motion for rehearing is overruled. *Page 844